Citation Nr: 9900794	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disorder on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 5 to May 25, 
1979.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 1994 rating action 
of the RO.  In a May 1997 decision, the Board denied the 
veterans claim for an increased schedular rating and 
remanded the question of entitlement to an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (1998).  

In December 1997, the Board again remanded the claim of 
entitlement to an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is totally disabled and has been 
rendered unemployable as a result of his service-connected 
low back disability so as to warrant the application of an 
extraschedular evaluation under 38 C.F.R. § 3.321.  He 
asserts that his service-connected low back disability is so 
severe, painful and impairing that he is not able to work or 
enjoy any prolonged walking, standing or other physical 
activities.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is for the claim for increase and supports the 
assignment of a total rating on an extraschedular basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is likely to be precluded from finding 
substantially gainful employment due to his service-connected 
low back disorder.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected low back 
disability, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.7, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim for an 
extraschedular rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When an appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veterans claims, and that no further assistance is required 
to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veterans service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  


I.  Factual background

The service medical records show that the veteran fell and 
sustained a twisting-type back injury while descending a set 
of stairs.  In July 1979, the RO granted service connection 
for a low back disability (diagnosed on then-current post-
service VA x-ray studies as mild rotatory scoliosis).  A 
100 percent prestabilization rating was reduced to 60 percent 
in June 1980, and a further reduced rating of 40 percent was 
effectuated in August 1981.  

A schedular evaluation in excess of 40 percent was denied by 
the Board decision dated in May 1997.  At that time, the 
Board found that, although the veteran complained of low back 
pain radiating into his legs, current examinations showed 
essentially no neurological or sensory deficit so as to 
warrant a schedular evaluation in excess of the 40 percent 
rating.  Specifically, the Board found that the criteria for 
a rating in excess of 40 percent for the service-connected 
low back disorder had not been met, under 38 C.F.R. § 4.71a, 
including Diagnostic Codes 5289, 5293 and 5295.  

At a VA orthopedic examination in March 1995, the veteran 
reported chronic low back pain.  He was using a TENS unit and 
Elavil medication.  Diagnoses were those of chronic low back 
strain, requiring the use of a TENS unit and tricyclic 
antidepressant for pain control, and spondylolisthesis, the 
latter of which was noted to be a congenital defect.  

In a letter dated in May 1995, the Chief of the Physical 
Medicine and Rehabilitation Service at a VA Medical Center 
wrote to the veterans service representative providing an 
assessment of the veterans back pain and how it affected his 
functioning.  It was noted that the veteran had a Grade I 
spondylolisthesis which had resulted in chronic constant low 
back pain, with frequent exacerbations.  It was also noted 
that the veteran had not worked since 1980.  The physical 
examination revealed tenderness along the lumbar paraspinal 
muscle particularly at the L4-L5 level, without spasms.  
There was a palpable step-off at the L5 level, and the 
neurological examination was normal.  The examiner found that 
the veteran was able to ambulate and do all the activities of 
daily living.  The veteran claimed that he could not tolerate 
sitting or standing for longer than 30 minutes before he had 
to change positions.  Heavy lifting and frequent bending were 
not recommended, although he could do occasional lifting of 
20 pounds.  Treatment had consisted of a regimen of physical 
activation, a tricyclic antidepressant and a TENS unit.  The 
examiner opined that the veterans condition was chronic but 
relatively stable, although it was noted that it could get 
worse over time.  Flare-ups were deemed unpredictable and 
potentially could negatively impact employability.  The 
examiner described the veterans impairment as making him 
more disabled than one would otherwise expect when his 
impairment was coupled with his already long term 
unemployment.  It was additionally noted, however, that the 
examiner knew persons with similar impairments who were able 
to work at light duty office level positions.  

The veteran was afforded two VA examinations for his lower 
back in May 1995.  On May 5, 1995, the veteran complained of 
low back pain with radiation down the left leg and 
paresthesia down to the toes of both feet.  The veteran 
described using a TENS unit most of the time which did not 
totally eliminate his discomfort.  He reported moderate 
aggravation from stair climbing and walking on uneven ground.  
He complained of difficulty sleeping but noted that he had 
some relief from the use of hot wet packs.  He likened his 
discomfort to an aggravating toothache over the lower back 
area with some radiation into the lateral aspect of both 
hips.  He indicated that he was on multiple medications from 
the physical medicine department, as well as from the 
psychiatric and anesthesia departments.  He stated that 
Amitriptyline seemed to help him sleep, he and indicated that 
he was able to walk approximately 100 yards, which was not a 
significant improvement over the past 15 years.  

The veteran was found to move rather cautiously and with some 
exaggeration during the examination.  When standing, the left 
leg was one inch shorter than the right.  He permitted only 
10 to 30 degrees of flexion in the lumbar spine with 
0 degrees extension, and only 10 degrees bending to the 
right.  The thighs and calves were of equal circumference, 
and reflexes appeared to be active and equal, although there 
may have been some decrease in the right ankle jerk.  There 
was a rather bizarre non-dermatome sensory pattern to pin 
prick in the right leg, and straight leg raising tests were 
positive when prone at approximately 20 to 30 degrees.  X-ray 
studies dated in November 1994 showed no change over the 
previous six or eight years.  There appeared to be a second 
degree spondylolisthesis with moderate narrowing of the L5-S1 
disc space.  The diagnosis was that of chronic low back pain, 
without neurological deficits, secondary to chronic 
instability associated with spondylolysis of L5 and 
spondylolisthesis of L5-S1.  

At a May 23, 1995, VA examination, the veteran reported back 
pain for the previous three to four years, with radiation 
initially into the right leg and then both legs.  He 
described the pain as a permanent, dull sensation which 
occasionally radiated to his legs like an electrical shock.  
The pain in his legs involved both the calves and the dorsal 
aspect of his feet.  He had had an injection of paraspinal 
trigger points one week earlier which had improved his low 
back pain, but his legs were feeling big.  It was noted 
that the veteran had been taking Amitriptyline, 25 to 50 mg 
every night, and that he used a TENS Unit.  This seemed to 
help his sleep, although the veteran still thought that he 
was very impaired by the pain.  The veteran indicated that 
the pain was worse when he bent over to do any type of 
activity.  He was able to do most activities of daily living 
but was unable to remain in any position for a long period of 
time.  

The physical examination showed that the veteran limped when 
he walked into the examining room.  There were abdominal 
prominence and a loss of the normal lumbosacral lordosis.  On 
palpation, there were tenderness and spasm of the paraspinal 
muscles from L1 to L5.  There was also a step on the L5-
S1 interspace with tenderness on percussion radiating to the 
right gluteal region.  There was a limitation of flexion of 
his vertebral column, with pain starting at 30 degrees of 
flexion.  The veteran did not tolerate the supine position 
and maintained a constant hip and knee flexion to prevent 
pain.  His strength was normal throughout.  There was some 
giveaway weakness of the hips which was related to pain.  
There was no sensory deficit, and deep tendon reflexes were 
2 plus throughout.  The veteran had a bilateral plantar 
flexion response, but the examiner was unable to examine 
straight leg raising because of the pain.  The assessment was 
that the veteran had chronic low back pain secondary to 
spondylolisthesis at L5-S1.  The examiner noted that 
spondylolisthesis was usually a genetic condition due to 
spondylolysis of the pars interarticularis.  Most of the 
veterans impairment was assessed to be due to low back pain.  
The examiner recommended increasing the Amitriptyline by 10 
mg every morning.  It was noted that the veteran did not 
think that he could be still for an MRI scan.  An addendum 
dated June 1995 to the May 23, 1995, VA examination report 
noted that new lumbar spine films showed that there was still 
an L4-S1 [sic] spondylolisthesis, with associated disc 
space narrowing and degenerative changes.  

A copy of an x-ray report of the lumbar spine dated in May 
1995 was associated with the claims folder.  Grade 1 to 2 
spondylolisthesis of L5 on S1 was again noted.  Disc space 
narrowing at L5-S1 with associated degenerative changes were 
again seen.  Minor scattered degenerative changes were 
present elsewhere in the lumbar spine.  It was noted that 
there had been no change since November 1994.  The impression 
was that of no significant change in the past 6 months and 
L5-S1 spondylolisthesis with associated disc space narrowing 
and degenerative change.  

In a statement dated in September 1995, the veteran stated 
that the pain was getting steadily worse.  He described a 
very sharp pain down the back of his legs and feet when he 
walked or sat.  He also indicated that his hands would fall 
asleep and that he would get a stiff neck and pounding 
headaches.  He stated that his back pain often made it 
impossible to get out of bed or put on clothes.  He noted 
that he was currently taking Amitriptyline and Naproxen which 
helped him sleep but did not help the back pain all the time.  
He also described wearing a TENS unit to stimulate his nerves 
and muscles.  He noted that the TENS unit did not stop the 
pain but that it more or less changed it.  

The veterans claim of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321 was received at the 
Board in April 1997.  

The veteran was afforded a VA examination of the spine in 
April 1998.  At that time, the veteran gave a history of 
being unable to work since his discharge from service in 
1979.  He indicated that his only activity was visiting 
friends.  A back support reportedly seemed to help, but his 
back pain was described as rather constant and aggravated by 
walking and prolonged sitting or standing.  He reported only 
being able to walk perhaps 100 yards or the length of a 
football field.  He reported no significant improvement since 
his in-service injury.  

On physical examination, the veteran moved easily on and off 
the examining table.  Both hands were rather callused and 
dirty.  The VA examiner found that the veteran was rather 
exaggerative in his responses.  There was full chest 
expansion, and he had a general good posture, with an 
essentially careful gait.  The veteran permitted only about 
25 degrees of lumbar flexion but no extension.  The left leg 
was found to be one inch shorter than the right, and he had a 
slight limp favoring the right leg.  The veteran was able to 
walk on his toes and heels, and his calves and thighs were of 
equal circumference.  On neurologic examination, his reflexes 
were active and equal at both knees and ankles, but there 
appeared to be a rather inconstant sensory pattern.  The 
pertinent diagnoses were those of chronic lumbosacral strain, 
with exaggerated response to examination, and 
spondylolisthesis at the L5 level.  

In July 1998, the veteran was afforded another VA 
examination.  At the time of the examination, the veteran 
reported a history as previously detailed hereinabove.  The 
chart and medical records were reviewed.  The veteran 
complained of aching, burning, and pins-and-needles-type pain 
involving the lumbar region.  He reported that the pain was 
on a continuous and daily basis, with symptoms which were 
aggravated when he moved, sat, stood or drove a car.  Some 
relief was noted with the use of a TENS unit but only for a 
variable amount of time during the day and with an average 
use of about four or five days per week.  The veteran 
utilized a back brace four to five days on an intermittent 
basis which alleviated some of his pain, although he 
reportedly is never pain free.  The veteran explained that 
his pain tended to expand beyond his back and up into the 
neck, with occasional numbness in the hands.  He stated that 
he dropped objects at least four times per day because of 
give-way.  The pain was reported to be primarily 
localized to the back, with numbness and tingling, not of 
major consequence, and with radiating pain into the legs, 
greater on the right than the left.  

On physical examination, the veteran was able to sit 
throughout the interview process without any complaints of 
pain, although he had some difficulty when he stood to move 
onto the examining table.  The veteran was found to have 
limited range of motion with forward flexion to approximately 
25 degrees and side bending to approximately 15 to 20 
degrees, bilaterally.  He was unwilling to extend due to 
exacerbation of his pain.  A variable degree of discomfort 
was noted with both light and deep palpation throughout the 
cervical, thoracic and lumbar regions.  There was some 
magnification of pain with light palpation over those 
regions, as well as regionalization pain into the right 
buttock with light lumbar palpation over the vertebral body.  
Pain, described primarily as in the region of the right 
sacroiliac joint, was also noted with simulated movement of 
the lumbar spine when shoulder and pelvis were rotated 
symmetrically--as well as with rotation of his shoulder while 
the pelvis is fixed.  No discrete spasms or nodules were 
appreciated in the paraspinal muscles.  Tenderness was 
elicited on palpation of the L4 and L5 vertebral bodies, with 
no significant step-off appreciated.  

On motor examination, the veteran was found to have 
functional strength throughout both lower extremities.  
Sensory examination revealed diminished light touch over the 
hand and right arm in comparison with the left arm, although 
the dermatome pattern was somewhat variable on the arm.  
Consistent diminished vibratory sensation at the right ankle 
was noted in comparison to the left ankle.  Reflexes were 
symmetrical in the lower extremities with the toes down 
going, bilaterally.  The veteran ambulated with a mild 
antalgic gait to the right side; he was able to toe and heel 
walk without significant difficulty, and no difficulty was 
appreciated with single leg support other than with balance.  
The examiners assessment was that of chronic low back pain 
since 1979, L5-S1 spondylolisthesis, Grade 1 or 2, and no 
evidence of radiculopathy on current examination.  The 
examiners plan included the notation that, although some 
temporary relief was obtained with the use of the TENS unit 
and a back brace, the veteran complained that he was never 
free of pain.  The examiner opined that the veteran would 
normally be expected to obtain a level of employability due 
to the diagnosis of spondylolisthesis, as many individuals 
with a Grade 1 spondylolisthesis also have low back pain.  
However, it was determined that this veterans long history 
of chronic back pain and unemployed status, made him unlikely 
to be able to find gainful employment in the future.  


II.  Analysis  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In addition to 38 C.F.R. § 3.321(b), there is other 
regulatory authority for the assignment of an extraschedular 
rating.  A total rating for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a).  

Here, the veterans only service-connected disability is his 
back disability which is rated as 40 percent disabling.  
Thus, the veteran does not meet the minimum schedular 
requirements for a total compensation rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  

Nonetheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  Id.

It is improper for the Board to address, in the first 
instance, the issue of extraschedular ratings (see Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996)).  The Court has held that, where the 
Board has purported to grant an extraschedular rating, the 
claim must be sent by the Board to those officials who 
possess the delegated authority to assign such a rating in 
the first instance.  Floyd, 9 Vet. App. at 95.  The Court, 
however, has held that the Boards failure to so refer to 
such officials constituted harmless error.  Id.  

Here, the Board remanded to the RO the question of whether 
the case should be sent to the those officials delegated to 
assign an extraschedular rating in the first instance.  The 
RO, in a July 1998 Supplemental Statement of the Case, 
determined that the case did not warrant referral of the 
extraschedular rating issue to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  

The evidence of record, in particular the July 1998 VA 
examination report and the May 1995 letter from the Chief of 
the Physical Medicine and Rehabilitation Service at a VA 
Medical Center, shows that, as a result of the duration of 
the veterans chronic back pain and the fact that he has been 
unemployed during that entire time, it was unlikely that he 
would be able to find gainful employment in the future.  
There is evidence that the veteran has had exaggerated some 
symptoms and that other individuals with similar disability 
would be expected to obtain some level of employability.  
Nonetheless, VA medical evidence indicated that the veteran 
would not likely be able to find gainful employment.  Given 
this evidence, the Board finds that the RO should have 
forwarded the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the assignment of an extraschedular rating.  

Rather than remanding to instruct the RO to forward the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, the Board finds that the 
preponderance of the evidence supports the assignment of a 
total rating based on individual unemployability due to the 
veterans service-connected low back disability.  38 C.F.R. 
§ 3.321(b).  



ORDER

Entitlement to a total rating based on individual 
employability due to the veterans service-connected low back 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
